Order entered September 11, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01072-CR

                                EXZAYVIA COSBY, Appellant

                                                 V.

                              THE STATE OF TEXAS, Appellee

                       On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F12-01027-U

                                             ORDER
       On May 7, 2014, this Court ordered the Dallas County District Clerk to file, within

fifteen days, a supplemental clerk’s record containing the trial court’s written findings regarding

the substituted charge and a copy of the substituted charge. When we did not receive the

supplemental record by June 2, 2014, we again ordered the Dallas County District Clerk to file a

supplemental record containing the trial court’s written findings of fact regarding the substituted

charge and a copy of the substituted charge. On July 19, 2014, the Dallas County District Clerk

filed a letter stating the trial court had not prepared written findings of fact regarding to include

in a supplemental clerk’s record. The clerk did not file a supplemental clerk’s record with the

substituted jury charge. Therefore, we sent a letter to the trial court inquiring about the status of
the findings of fact and the substituted charge, but received no response. Appellant has filed a

brief in the appeal in which an issued related to the jury charge has been raised.

       Accordingly, we ORDER the Honorable Jennifer Balido, Presiding Judge of the 291st

Judicial District Court, to prepare written findings of fact regarding the substituted jury charge,

as described in the record of the April 24, 2014 hearing on the issue, and to file a supplemental

clerk’s record containing the written findings of fact and the substituted jury charge within

FIFTEEN DAYS of the date of this order.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to the

Honorable Jennifer Balido, Presiding Judge, 291st Judicial District Court; Gary Fitzsimmons,

Dallas County District Clerk; and to counsel for all parties.

       We ABATE the appeal to allow the trial court to prepare and file the written findings of

fact. The appeal will be reinstated fifteen days from the date of this order, or when the findings

and substituted jury charge are received.


                                                      /s/       LANA MYERS
                                                                JUSTICE